DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s preliminary amendment filed 15 September 2020 has been received and entered.  Claims 1, 5-14, 16, 18, 21-22 and 27-28 have been amended and claims 2-4, 17, 23-26 and 29-120 have been canceled.  Claims 1, 5-16, 18-22 and 27-28 are currently pending and under consideration in the instant Office action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1, 5-16, 18-19, drawn to a composition of FGF-1, classified in C07K 14/501.
Group II, claim(s) 20-22 and 27-28, drawn to a method of treatment, classified in A61K 38/1825.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Modified FGF-1 comprising one or more mutations of SEQ ID NO:109 at positions 9, 10, 11, 12, 16, 83, 117, 134 and 137 with or without an N-terminal truncation and/or a C-terminal truncation. The species lack unity because they fail to share a common structure which provides for a common function.  The various mutations can impart different properties on the modified FGF-1 and having different mutations means they would necessarily lack common structure.
Applicant is required, in reply to this action, to elect a single species, wherein the species is identified by which specific mutations and truncations are included, to which the claims shall be restricted if no generic claim is finally held to be allowable. This election will most likely require an election of a specific amino acid sequence which is represented by a Sequence identifier.  The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim is generic.

	The claims lack unity of invention because even though the inventions of these groups require the technical feature of a modified FGF-1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xia et al. (PLOS One  7(11):  e48210 (pages 1-12), 2012) and Zakrzewska et al.  (Crit. Rev. Clin. Lab. Sci.  45(1):  91-135, 2008).
	Xia et al. (cited by Applicant) teach modified FGF-1 where the mutations include mutations at positions 12, 83, 117 and/or 134.  The modified FGF-1 proteins have a number of noted benefits (see Discussion at page 11, column 1) which includes thermostability (see page 9, column 2, last paragraph).
	Zakrzewska et al. teach that FGF-1 is a nonglycosylated polypeptide of 154 amino acids.  Additionally, two well-characterized amino terminal truncated forms of FGF-1 exist, consisting of residues 15-154 and 21-154.  Zakrzewska et al. teach that biological activities of the shorter forms are very similar to those of the intact protein and that these shorter forms are commonly used in research (see page 104, first full paragraph).  It is noted that SEQ ID NO: 109 of the claims corresponds to the 15-154 truncated version of FGF-1.
	It would have been obvious to include the mutations of Xia et al. with an N-terminal truncated form of FGF-1 of Zakrzewska et al. One would have been motivated to use the 21-154 form of FGF-1 with the mutations of Xia et al. because Zakrzewska et al. teach that it has a similar biological activity to the intact FGF-1.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Christine J Saoud/Primary Examiner, Art Unit 1647